Title: To James Madison from John Dawson, 8 March 1802
From: Dawson, John
To: Madison, James


Dear Sir.
House of Repres. March 8. 1802
I am very sorry for the information which you came on the last Evening relative to Skipwith’s claim. I fear it will prove very injurious to him, as he has drawn bills, counting on this fund, which will be protested. I have written to Mr. Purviance to come to this place, under an expectation that he can give some usefull information.
On conversing with the Secy of the treasury I find, that some directions relative to myself must be given by you to that department. I inclose you a statement of the time of my absence, & the amt. of money paid for my passage—there are other expences which I was forcd to incur—which are not mentiond, but which, it appears to me, ought to be paid by the goverment—the thing is however submitted. Yrs with much Esteem
J Dawson
 

   
   RC and enclosure (DLC). Dawson’s enclosed 8 Mar. 1802 statement (1 p.) reported his March 1801 meeting with Jefferson, who asked him to carry the ratified treaty to France, his subsequent movements prior to his return to Washington on 13 Jan. 1802, and the amounts he paid for his passage.


